Citation Nr: 9921920	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-44 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
secondary to service-connected Post-Traumatic Stress Disorder 
(PTSD). 

2.  Entitlement to an original increased evaluation for scars 
of the left hand.  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1951.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions dated August 1996 and April 
1997, by the Jackson, Mississippi, Regional Office (RO).  
Those decisions awarded service connection for scars of the 
veteran's left hand, and denied service connection for a 
heart disorder secondary to the veteran's service-connected 
PTSD, respectively.  The August 1996 decision awarding 
service connection also assigned initial ratings of 10 
percent for the veteran's scar disorder.  The issue of 
entitlement to an increased evaluation for Post-traumatic 
stress disorder was also developed for appellate review; 
however, in a rating action in September 1998, the veteran 
was granted a 100 percent evaluation for that disorder, 
effective as of the date of the veteran's original claim.  
This is a full grant of benefits for this disorder and, 
therefore, the issue is not for consideration at this time.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims for increased original evaluations of his 
multiple scars and PTSD has been developed.

2.  A heart or cardiac disorder that is currently manifested 
is not shown to be related to the veteran's PTSD.

3.  The evidence shows that the veteran's scars include three 
tender scars.


CONCLUSIONS OF LAW

1.  A heart or cardiac disorder that is currently manifested 
is not proximately due to the veteran's PTSD.  38 U.S.C. 
§§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.310(a) (1998).

2.  The criteria for a 10 percent rating for a scar at the 
base of the left thumb have been met.  38 U.S.C. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, Diagnostic 
Code 7804.  

3.  The criteria for a 10 percent rating for a scar 
horizontally aligned at the base of his left index finger 
just below the MCP joint have been met.  38 U.S.C. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, Diagnostic 
Code 7804.

4.  The criteria for a 10 percent rating for a diagonal scar 
at the lateral aspect of the second MCP joint have been met.  
38 U.S.C. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a heart disorder, 
secondary to service-connected Post Traumatic Stress Disorder 
(PTSD).

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), has been satisfied.

The veteran claims, in essence, that he currently manifests a 
heart or cardiac disorder that is proximately due to his 
service-connected PTSD, and that secondary service connection 
is appropriate on this basis.  For the following reasons and 
bases, the Board finds that the evidence does not support his 
contentions, and that his claim must be denied.  

Secondary service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (a) 
(1998).  Therefore, in order for a claim for secondary 
service connection to be successful, the clinical record must 
show findings attributing an etiological or causal 
relationship between the two disorders. 

The evidence consists of: (1) private hospital records; (2) 
VA progress notes; (3) statements from two of the veteran's 
private physicians; and (4) a VA compensation and pension 
examination.  

A private hospital discharge summary dated in 1994 shows that 
the veteran underwent a triple vessel coronary artery bypass 
grafting, and that he was diagnosed with severe 
atherosclerotic coronary artery disease, ischemic 
cardiomyopathy, recurrent and progressive angina pectoris, 
old cerebrovascular accident with left sided weakness, 
history of atrial fibrillation, and anemia, postoperative.  

A private hospital summary dated April 1994 shows that the 
veteran was diagnosed with congestive heart failure, status 
post coronary artery bypass grafting, severe atherosclerotic 
coronary artery disease, ischemic left ventricular 
cardiomyopathy, and atrial fibrillation.  

An echocardiography report dated June 1994 shows that the 
veteran was diagnosed with right ventricular enlargement and 
moderate to severe reduction in global systolic function with 
especially anterior and septal hypokinesis, left atrial 
enlargement, sclerotic changes of the mitral and aortic 
valves without restriction to motion, mild to moderate mitral 
regurgitation, moderate tricuspid regurgitation and at least 
moderate pulmonary hypertension by doppler, mild to moderate 
pulmonary regurgitation.  Another private report, also dated 
June 1994 shows that the veteran complained of shortness of 
breath.  The listed impressions were dyspnea with severe left 
ventricular dysfunction, and ischemic cardiomyopathy status 
post coronary artery bypass graft.  

A VA records dated April 1996 through January 1997 show that 
the veteran is "status post heart transplant" in January 
1996, and had depression, hypertension, "fair controlled", 
obesity, and nightmares.

Private medical records dated January 1997 indicate that the 
veteran was "clinically doing well with no major problems" 
nine months status post heart transplantation.  

The record includes two letters written by the veteran's 
private physicians, dated May 1997.  The first letter, by a 
David G. Chase, Sr., M.D., Pulmonary Consultant states:

[The veteran] has had end stage 
cardiomyopathy which he attributes to 
anxiety.  He has had tremendous weight 
gain over the years secondary to his 
anxiety which he antedates to when he was 
in the service.  He is status post 
cardiac transplant now for the end stage 
cardiomyopathy.    

The second letter was authored by Charles K. Moore, M.D., 
Medical Director, Heart Failure Clinic/Cardiac Transplant 
program, and states:

I have been asked to provide you with 
information regarding the etiology of 
[the veteran's] cardiac condition and the 
effect his service in the miliary may 
have had in that regard.  [He] began 
suffering myocardial infarctions in the 
early 1990's which eventually resulted in 
the development of an ischemic dilated 
cardiomyopathy and congestive heart 
failure.  This necessitated cardiac 
transplantation which was preformed in 
1/9/96.  Multi vessel coronary artery 
disease due to arthrosclerosis was the 
underlying process.  We now know that the 
arthrosclerosis process begins in most 
individuals early in life and proceeds at 
a variable rate thereafter, dependent on 
various risk factors.  Emotional stress 
had been identified as one of the factors 
which increase the risk of developing 
significant arthrosclerosis heart 
disease.  [His] service in the military 
and his resultant [PTSD] would certainly 
represent a possible, and perhaps likely, 
exacerbating factor in the subsequent 
development of his severe arthrosclerosis 
heart disease.

The report of a VA compensation and pension examination, 
dated May 1997, shows that the veteran was diagnosed with 
status post coronary artery bypass graft x5, 1994, status 
post heart transplant in 1996, and PTSD.  Under the remarks 
section of the report, the examiner stated:

The C-file has been reviewed and it my 
medical opinion that the patient's heart 
is that of a 17 year old and is doing 
fairly well.  I must relate that the 
patient stated that the evening prior to 
the patient's first heart attack he had 
chest pain and was seen in the Emergency 
Room of an Veteran's Administration 
Hospital; he was told to go home and that 
he had nothing wrong with him.  The next 
day he had a massive heart attack and 
stroke.  This should be confirmed by 
examination of appropriate medical 
records not available to me.  

The examiner also stated that his PTSD had been "worsened 
considerably by the trauma of his multiple heart attacks, 
CABGs and resultant heart transplant.  The Board might 
consider compensating his PTSD compensation be the maximum of 
50%."  

Although the evidence chronicling the veteran's heart 
disorders is extensive, it does not show that they are 
proximately related to his PTSD.  The Board first notes that 
although the veteran has been diagnosed with anxiety in 
addition to various disorders of the heart, no cause and 
effect relationship between either his service, or his PTSD 
and any cardiac condition has been identified either in the 
private hospitalization reports or his VA progress notes.  
Second, although the first letter submitted by Dr. Chase 
notes that the veteran attributed his end stage 
cardiomyopathy to his anxiety, and that he "has had 
tremendous weight gain over the years secondary to his 
anxiety which he antedates to when he was in the service", 
it does not purport to drawn any medical conclusions or 
opinions as to any relationship between the veteran's PTSD 
and his heart disorders.  

The Board notes that the Court has held that where the 
medical opinion identifies a possible cause the claim is 
plausible, See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996),  and that the second letter from Dr. Moore 
hypothesized that the veteran's "service in the military and 
his resultant [PTSD] would certainly represent a possible, 
and perhaps likely, exacerbating factor in the subsequent 
development of his severe arthrosclerosis heart disease."

However, the Board does not find that Dr. Moore letter, when 
read in its entirety, shows that the veteran's heart or 
cardiac disorders are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (a) 
(1998).

That letter first conclusively states that the veteran 
"began suffering myocardial infarctions in the early 1990's 
which eventually resulted in the development of an ischemic 
dilated cardiomyopathy and congestive heart failure."  Dr. 
Moore also stated that "We now know that the arthrosclerosis 
process begins in most individuals early in life and proceeds 
at a variable rate thereafter, dependent on various risks 
factors.  Emotional stress had been identified as one of the 
factors which increase the risk of developing significant 
arthrosclerosis heart disease."  Although Dr. Moore 
indicated that is was "possible, and perhaps likely," that 
the veteran's service and resulting PTSD was an 
"exacerbating factor" in the development of heart disease, 
he did not state that the veteran's heart or cardiac 
disorders are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (a) (1998).

Again, although this letter may well ground the veteran's 
claim, the Board determines that the preponderance of the 
evidence is against the veteran's claim.  First, Dr. Moore 
began his hypothesis with the presumption that "the 
arthrosclerosis process begins in most individuals early in 
life".  However, he did not indicate that this occurred in 
the veteran's case.  General medical hypothesis are accorded 
less probative weight than medical opinions concerning the 
veteran's specific case.  Second, Dr. Moore then noted that 
"Emotional stress", in general, had been identified as 
"one" of the factors which increase the "risk" of 
developing significant arthrosclerosis heart disease.  
However, he did not indicate any other risk factors, or show 
that he had reviewed the veteran's service medical records, 
claims folder, or family history.  In fact, he did not 
address the factor of the veteran's weight gain that was 
pointed out in the letter by Dr. Chase.  

The Board makes the determination that this letter from Dr. 
Moore is not probative for several reasons.  First, the 
examiner did not have an opportunity to review the veteran's 
claims folder.  Second, the hypothesis expressed therein, was 
in part based on the generality that "the arthrosclerosis 
process begins in most individuals early in life", and not 
on the veteran's individual medical history.  Third, the 
letter itself is not extremely thorough, as it does not 
address the veteran's weight as the first letter does.  Also, 
the Board must note that the letter shows that it is 
"possible, and perhaps likely" that the veteran's emotional 
stress and PTSD are factors in determining cardiac risk.  
Although it uses the generality that emotional stress is a 
risk factor for heart disease, it does not account for any 
non-service connected emotional stress.  Lastly, in 
qualifying "likely" with "perhaps", the author of that 
letter did not state under which conditions it would be 
likely that the hypothesis were correct.  Again, as there is 
no indication that the author reviewed the veteran's claims 
folder or provided any details as to when it would be likely 
that the veteran's PTSD would be a factor in his heart 
disease, the Board determines that this evidence is not 
probative as to whether the veteran has a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (1998). 

Significantly, the Board notes that although the remainder of 
the record concerning the veteran's record is extensive, 
there is no clinical evidence to show that the veteran's 
heart condition was related to his PTSD.  In fact, the 
evidence shows that the veteran first manifested cardiac 
disorders in the 1990s, more than 30 years after his 
separation from service.  

The Board is aware the veteran gains the benefit of any 
doubt.  However, the Board must point out that there must 
exist a reasonable doubt before that doctrine is employed.  
"By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."   
The Board finds, after careful consideration and weighing of 
the evidence, that there is no doubt.  There is no 
approximate balance of negative or positive evidence, in 
fact, the evidence is primarily negative, as indicated above.  
Thus, because the Board accord's little probative weight to 
the hypothesis expressed in the letter from Dr. Moore, and 
because the preponderance of the remaining evidence is 
negative, the veteran's claim must be denied.  


II.  Entitlement to an original increased evaluation for 
scars of the left hand.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

The veteran claims, in essence, that his scar disorders are 
more severe than currently evaluated.  For the following 
reasons and bases, the Board finds that the evidence shows 
that the veteran had three tender scars, and that his claim 
for an increased evaluation of his left hand scar disability 
is granted.  

A review of the record shows that the veteran's left hand was 
evaluated during a VA compensation and pension examination in 
May 1996.  The examiner noted that the veteran received 
shrapnel injuries in the left hand while in Korea, and that 
repair of wounds at the base of the MTP [metatarsal 
phalangeal] joint was performed at the same time the shrapnel 
was removed.  The veteran complained of a sharp pain at the 
base of the thumb and forefinger since that time.  The 
examiner indicated that the veteran was right handed.  

Objective examination of the hand revealed a two centimeter 
thin, white, horizontal scar at the base of the thumb, 
without edema, but with tenderness to palpation; and a one 
centimeter, thin scar horizontally aligned at the base of his 
left index finger just below the MCP [metacarpophalangeal] 
joint, with no edema.  The examiner noted that the joint 
itself was tender and that it was difficult to assess whether 
this scar was the source of the tenderness.  The last scar 
was described as a one centimeter diagonal scar at the 
lateral aspect of the second MCP joint.  The examiner stated 
"On the left hand side, the entire joint is tender."  
Tenderness was noted over the first MCP joint as well, and 
there was no erythema or deformity other than the scars.  The 
examiner also noted that the veteran could not approximate 
the tip of his thumb to his fingers.  He could move his thumb 
to approximately four centimeters of his fingers.  He was 
able to touch the tips of his fingers to the medial 
transverse fold of his palm.  He was also able to grasp a 
coin and pencil with his left hand.  The pertinent diagnoses 
were (1) three residual scars on the dorsum of the left hand, 
after shrapnel injuries sustained in the Korean War; (2) pain 
and stiffness in the first and second MCP joints.  Pain has 
been present since the initial injury in 1951, stiffness has 
been present for two years.  Suspect that the patient has 
degenerative change related to shrapnel injuries.  This could 
be consistent with a post traumatic arthritis, and 
(3) diffuse left sided weakness, due to cerebrovascular 
accident sustained in 1990.  The examiner concluded that "It 
is not possible to distinguish whether [the veteran] has 
numbness or paresthesia related to his hand injury [, or] due 
to dense hemiparesis and anesthesia that are residual 
deflicits of his cerebrovascular accident.  

As indicated above, the veteran was awarded service 
connection for a scar disability in a decision dated August 
1996, and was assigned a 10 percent evaluation under 
Diagnostic Code 7804.  Those criteria stipulate that scars 
that are superficial, tender, and painful on objective 
demonstration contemplate a 10 percent evaluation.  Scars not 
on the face, head or neck, are also evaluated under 
Diagnostic Codes 7803 and 7805.  Diagnostic Code 7803 
stipulates that scars that are superficial and poorly 
nourished with repeated ulceration are also evaluated as 10 
percent disabling.  Scars that limit the function of the part 
affected are assigned a rating under Diagnostic Code 7805, 
and are evaluated based on the limitation of the function of 
the affected part.  

The Board must point out that the veteran is service-
connected for scars of his left hand.  To the extent that the 
examiner's comments constitute an informal claim for service 
connection for a service-connected degenerative disorder of 
the veteran's left hand, this claim is referred to the RO.  
Thus, the appropriate evaluation is a 10 percent rating for 
each tender and painful scar under Diagnostic Code 7804. 

The first scar was described by the examiner as tender.  Thus 
a 10 percent evaluation under Diagnostic Code 7804 is 
appropriate.  The veteran's second scar was described as a 
one centimeter, thin scar horizontally aligned at the base of 
his left index finger just below the MCP joint, with no 
edema.  The examiner noted that the joint itself was tender 
and that it was difficult to assess whether this scar was the 
source of the tenderness.  Because there is not additional 
negative evidence to show that the tenderness is due to 
factors other than the veteran's service connected left hand 
disorder, the Board finds that there is an approximate 
balance of positive and negative evidence in this instance.  
Thus, in order to afford the veteran the benefit of every 
reasonable doubt, the Board determines that the scar was the 
site of the tenderness, and assigns a 10 percent evaluation 
for this scar under Diagnostic Code 7804.  The last scar was 
described as a one centimeter diagonal scar at the lateral 
aspect of the second MCP joint.  The examiner stated "On the 
left hand side, the entire joint is tender."  For the same 
reasons, a 10 percent evaluation is assigned for the third 
scar under Diagnostic Code 7804.  

Thus, the correct original ratings are:  (1) a 10 percent 
evaluation for a two centimeter thin, white, horizontal scar 
at the base of the thumb; (2) a 10 percent evaluation for a 
one centimeter, thin scar horizontally aligned at the base of 
his left index finger just below the MCP joint; and (3) a 10 
percent evaluation for a one centimeter diagonal scar at the 
lateral aspect of the second MCP joint.  


ORDER

Entitlement to service connection for a heart disorder, 
secondary to service-connected Post-Traumatic Stress Disorder 
(PTSD), is denied.  

Entitlement to original increased evaluations of 10 percent 
for each of three tender shrapnel scars of the left hand, 
that is, the scar at the base of the thumb, the scar 
horizontally aligned at the base of his left index finger 
just below the MCP joint, and the scar at the lateral aspect 
of the second MCP joint are granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  




		
	LAWRENCE M. SULLIVAN
	Chief Member, Board of Veterans' Appeals



 
  Alemany holds that a medical opinion which states that the symptoms manifested during service "may have 
been the result of an 'epileptic spark in the brain,'" and postulated "[i]t is possible that the stress of the war 
may have unleashed a process that was dormant and latent and it is possible that he would have never in his 
life developed convulsions...[i]f he had not been under a specific type of stress that could have precipitated 
the episodes," provides a possible link which is sufficient for a plausible claim.  

